Citation Nr: 1104255	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a 
service-connected right knee disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1980 to September 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran has demonstrated right knee extension to at least 
20 degrees, right knee flexion to at least 90 degrees, and her 
right knee has not been productive of effusion or clinically 
assessed as unstable, ankylosed, or suggestive of an impaired 
tibia or fibula or genu recurvatum.

2.  The Veteran's scar resulting from her in-service right knee 
meniscectomy is stable, superficial, and not painful on 
examination; does not cover an area exceeding 144 square inches; 
and does not cause any limitation of motion.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 
(2010).

2.  The criteria for a separate compensable disability rating for 
the surgical scar related to the Veteran's service-connected 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the instant case, VA's duty to notify was satisfied by a 
letter issued in July 2008, which apprised the Veteran of the 
criteria for establishing service connection, the types of 
evidence necessary to substantiate her claim, and the rating 
criteria under which her right knee disability had been assessed.  
Furthermore, the letter was issued prior to the initial 
adjudication of the Veteran's claim.   

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issue decided on appeal has been obtained.  All 
relevant treatment records adequately identified by the Veteran 
have been obtained and associated with the claims folder.  
Furthermore, neither the Veteran nor her representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  The Veteran has also been afforded two VA examinations 
during the pendency of her claim, and she testified at a hearing 
before the undersigned Chief Veterans Law Judge.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Accordingly, the Board concludes that VA has satisfied its duty 
to assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that her service-connected right knee 
disability is more severe than her current 30 percent evaluation 
indicates.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Historically, the Veteran was awarded service connection for her 
right knee disability in March 1993, effective the date of her 
discharge from service.  The Veteran injured her right knee and 
underwent a surgical repair during service.  The Veteran's 
residual right knee disability has been rated as 30 percent 
disabling since the initial grant of service connection.  

The Veteran's current 30 percent disability rating has been 
awarded based on evidence of limitation of knee extension.  
Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5261 provides that limitation of extension to 5 
degrees is rated as noncompensable, limitation of extension to 10 
degrees is rated as 10 percent disabling, limitation of extension 
to 15 degrees is rated as 20 percent disabling, limitation of 
extension to 20 degrees is rated as 30 percent disabling, 
limitation of extension to 30 degrees is rated as 40 percent 
disabling, and limitation of extension to 45 degrees is rated as 
50 percent disabling.  Diagnostic Code 5260 provides that 
limitation of flexion to 60 degrees is rated as noncompensable, 
limitation of flexion to 45 degrees is rated as 10 percent 
disabling, limitation of flexion to 30 degrees is rated as 20 
percent disabling, and limitation of flexion to 15 degrees is 
rated as 30 percent disabling.  Normal range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71(a) Plate II.

In addition to ratings based on limitation of motion, 
consideration is given to ratings based on instability of the 
knee.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent 
ratings for instability are assigned depending on whether the 
impairment of the knee, involving either recurrent subluxation or 
lateral instability, is slight, moderate, or severe, 
respectively.  

Ratings are also available pursuant to Diagnostic Codes 5256, 
5258, 5259, 5262, and 5263 when there is evidence of knee 
ankylosis, dislocated semilunar cartilage, symptomatic removed 
cartilage, tibia and fibula impairment, and genu recurvatum, 
respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 
5259, 5262, 5263 (2010).

Furthermore, the United States Court of Appeals for Veterans 
Claims has emphasized that when assigning a disability rating, it 
is necessary to consider functional loss due to flare-up, 
fatigability, incoordination, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect any functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The evidence of record also reflects that the Veteran has a 
surgical scar resulting from her right knee meniscectomy during 
service.  Pursuant to the rating criteria in effect at the time 
the Veteran filed the instant increased rating claim, 10 percent 
ratings are assigned for scars, not affecting the head, face, or 
neck, that (1) are deep and cover an area exceeding 6 square 
inches (39 sq. cm.) (a deep scar is one associated with 
underlying soft tissue damage); (2) cause limited motion and 
cover an area exceeding 6 square inches; (3) are superficial, do 
not cause limited motion, and cover an area of 144 square inches 
or greater (a superficial scar is one not associated with 
underlying soft tissue damage); (4) are superficial and unstable 
(an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar); or (5) are superficial 
and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2009).    

The Board notes that the Diagnostic Codes applicable to scars 
were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  The summary in Federal Register 
notes that the applicability date of the amendment is for all 
claims received by VA on and after October 23, 2008.  As the 
Veteran's claim was filed prior to this date, the revised rating 
criteria do not apply in this case, unless the Veteran requests 
review under the revised regulations, and the Veteran has not 
made such a request.

The relevant evidence of record includes the Veteran's submitted 
statements, VA examination reports, and hearing testimony.  The 
Board notes its review of the Veteran's VA treatment records from 
the instant rating period; however, they fail to reference any 
treatment for the Veteran's right knee disability. 

The Veteran underwent a VA examination in July 2008 that included 
an assessment of her right knee disability.  During the 
examination, the Veteran reported experiencing constant knee pain 
that limits her ability to stand or walk for lengthy periods of 
time, as well as an inability to squat, stoop, or kneel.  
However, the Veteran reported that she had not missed any work 
due to her service-connected knee disability.   On physical 
examination, the examiner noted that the Veteran ambulated with a 
slight limp and demonstrated valgus deformity of the knee.  The 
examiner noted that the Veteran demonstrated good knee stability 
in both the anterior posterior and medial lateral planes but had 
moderate crepitus.  On range of motion testing, the Veteran 
demonstrated 90 degrees of flexion and -5 degrees of extension.  
The examiner stated that the Veteran's right knee range of motion 
and strength were diminished on repetitive range of motion 
testing, although stating that the extent and degree of any 
additional limitation of motion was not possible to determine.  
X-rays of the Veteran's right knee revealed advanced degenerative 
joint disease with developing valgus deformity.  The examiner 
also noted the presence of the Veteran's residual right knee 
surgical scar, but the examination report does not include any 
corresponding measurements.

The Veteran was afforded another VA examination in January 2010, 
during which she reported an increase in the severity of her 
right knee disability, reporting increased pain, stiffness, and 
difficulty rising after sitting for an extended period of time.  
On review of her right symptoms, the Veteran affirmed 
experiencing right knee deformity, giving way, pain, stiffness, 
weakness, incoordination, decreased speed of joint motion, 
inflammation affecting her knee joint, and instability, including 
experiencing approximately two episodes of both dislocation or 
subluxation and locking per week.  The Veteran further reported 
that she is able to walk distances of between a quarter mile and 
one mile and that she is able to stand for approximately 15 to 30 
minutes.  The Veteran stated that she had not missed any work 
during the prior 12 months due to her knee disability; however, 
the examiner opined that the Veteran's knee disability would have 
significant effects on her current occupation.

On physical examination, the examiner noted that the Veteran 
demonstrated an antalgic gait and valgus deformity and that her 
right knee disability was evidenced by mild tenderness over the 
lateral joint line, a bony joint enlargement, crepitus, 
tenderness, abnormal motion, grinding, and guarding of movement.  
However, the Veteran demonstrated no knee ankylosis, instability, 
patellar abnormality, mass behind the knee, locking, effusion, or 
dislocation, although the Veteran's meniscus was noted to be 
absent.  Lachman's and McMurray's testing revealed negative 
results.  On range of motion testing, the Veteran demonstrated 
right knee flexion to 110 degrees and extension to 20 degrees.  
The examiner stated that while the Veteran demonstrated pain on 
range of motion testing, there was no objective evidence of pain 
or additional limitation of motion following repetitive range of 
motion testing.  X-rays of the Veteran's right knee were 
interpreted to reveal moderately advanced degenerative arthritic 
changes with marked medial compartment narrowing, unchanged when 
compared to the Veteran's previous knee x-rays taken in 
conjunction with her July 2008 VA examination.

The examination also included an assessment of the Veteran's 
right knee surgical scar.  The examiner stated that the scar 
measured seven centimeters by five millimeters (7 cm x 5 mm) and 
was superficial (nonadherent to the underlying tissue), not 
painful on examination, evidenced no breakdown, and caused no 
limitation of knee function. 

In her submitted statements and during her Board hearing, the 
Veteran has reported that she is a candidate for a total right 
knee replacement and that she plans on undergoing this procedure 
soon.  The Veteran has also reported that her knee is constantly 
painful, and she is not able to fully extend her knee; however, 
she testified that it does not give way.  


As referenced above, the Veteran's current 30 percent disability 
rating has been awarded pursuant to Diagnostic Code 5261 for 
limitation of knee extension.  However, the objective evidence of 
record does not reflect a basis for awarding a rating in excess 
of 30 percent, as the Veteran has not demonstrated 30 degrees of 
extension.  See 38 C.F.R. § 4.71a Diagnostic Code 5261 (stating 
that a 40 percent award for limitation of extension is awarded 
when extension is limited to 30 degrees).  Rather, the Veteran 
has demonstrated 20 degrees of extension during her 2010 VA 
examination and -5 degrees of extension during her 2008 VA 
examination.   

Moreover, with regard to a consideration of whether the Veteran 
may be entitled to an increased rating based on functional loss 
pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), the 
Board acknowledges that the 2008 VA examiner who recorded the 
Veteran's knee extension as -5 degrees noted that the Veteran 
could experience additional limitation of motion after repetitive 
use based on increased pain and muscle weakness, although stating 
that the degree of this increased limitation of motion could not 
be stated.  However, the Veteran demonstrated no compensable 
limitation of extension during this VA examination (her extension 
was recorded as -5 degrees), and there is no indication that 
repetitive use would have equated to a 30 degree limitation of 
extension.  Additionally, during the Veteran's 2010 VA 
examination during which the Veteran demonstrated 20 degrees of 
extension, the examiner opined that there was no evidence of any 
additional limitation of motion after repetitive range of motion 
testing.  Thus, the Board concludes that the Veteran's present 
limitation of extension is adequately contemplated by her current 
30 percent rating and that the evidence of record fails to 
support an increased rating based on evidence of functional loss.

The Board has also considered whether the Veteran may be awarded 
a separate disability rating for the other manifestations of her 
knee disability.  In that regard, the Board notes that the VA 
Office of General Counsel has stated that compensating a claimant 
for separate functional impairment, such as under Diagnostic 
Codes 5257, 5261, and 5262, does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-04 (which 
finds that separate ratings under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg may be assigned for disability 
of the same joint).  

However, the Board does not find the evidence of record presents 
a basis for awarding an additional disability rating based on 
evidence of limitation of flexion.  The Veteran's ranges of 
flexion recorded during the instant rating period to not warrant 
even a noncompensable rating, as the Veteran has demonstrated 90 
degrees of flexion during her VA examination conducted in 2008 
and 110 degrees of flexion during her VA examination conducted in 
2010.   See 38 C.F.R. § 7.71a, Diagnostic Code 6262 (providing 
that a noncompensable rating will be awarded when flexion is 
limited to 60 degrees).  Even considering Deluca factors the 
Veteran's flexion does not meet the criteria for a compensable 
rating.

With regard to whether the Veteran is entitled to a separate 
disability award based on right knee instability, the Board 
acknowledges that when reporting her right knee disability 
symptoms during her 2010 VA examination, the Veteran affirmed 
experiencing knee instability, including two episodes of locking 
and giving way per week.  However, when discussing her knee 
symptomatology during her Board hearing conducted several months 
after her 2010 VA examination, the Veteran reported no knee 
instability, specifically denying any giving way of her knee.  
Moreover, the objective testing of the Veteran's knee during her 
two VA examinations failed to reveal any findings of instability.  
Rather, the Veteran's knee was clinically assessed as stable 
during both examinations, and McMurray's and Lachman's testing 
results were deemed negative.   Accordingly, the Board does not 
find that a basis for awarding a separate rating for instability 
is warranted.

The Board has also considered the possibility of assigning a 
separate evaluation under Diagnostic Codes 5259 for symptomatic 
removal of semilunar cartilage, as the Veteran underwent a 
surgical removal of her meniscus during service, and the 
Veteran's meniscus was noted to be absent during her 2010 VA 
examination. However, in VAOPGCPREC 9-98 (August 14, 1998), it 
was explained that that removal of semilunar cartilage may result 
in complications producing loss of motion, and, consequently, 
Diagnostic Code 5259 contemplates limitation of motion as a 
symptom. Therefore, to award the Veteran a disability rating 
based on limitation of motion and a separate disability rating 
under either Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 
and the rule against pyramiding, as these codes both contemplate 
limitation of motion.

The Board has also considered whether an increased or separate 
evaluation may be warranted based on the other Diagnostic Codes 
addressing other various manifestations of knee disabilities, 
including those assigned based on evidence of knee ankylosis, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, and genu recurvatum.  See 38 C.F.R. § 4.71(a) Diagnostic 
Codes 5256, 5258, 5262, 5263 (2009).  However, the Board finds 
that no evidence of these knee disability manifestations are of 
record.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating the Veteran's increased 
rating claim, including the Veteran's reports of her right knee 
symptomatology as reflected in her VA examination reports, 
submitted statements, and hearing testimony.  Specifically, the 
Board acknowledges the Veteran's reports that her treatment 
providers have recommended that she undergo a total knee 
replacement; that she experiences constant knee pain requiring 
her to take two forms of pain medication; that she has difficulty 
walking, standing, or sitting for long periods of time; and that 
she has difficulty extending her knee, so much that a "coke 
bottle" could fit underneath her right knee when it is fully 
extended.  The Board further notes that the Veteran is competent 
to report her knee disability symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent 
to report symptoms based on personal observation when no special 
knowledge or training is required).  The Board also finds the 
Veteran's reports to be credible, noting that her reported 
symptoms have remained consistent over time and correspond to the 
clinical findings of record.  While the Board sympathizes with 
the Veteran's reports of an obviously painful knee disability, 
the objective evidence of record, including the Veteran's range 
of motion testing results and various diagnostic testing, fail to 
reveal a basis for awarding a rating in excess of 30 percent.  
Furthermore, as advised by the undersigned Veterans Law Judge 
during the Veteran's Board hearing, the Veteran will be entitled 
to additional compensation should she elect to undergo the total 
knee replacement that she reports has been recommended by her 
treatment providers.

With regard to the issue of whether a separate compensable rating 
should be awarded for the Veteran's right knee scars associated 
with her in-service right knee surgery, the evidence of record 
does not reflect that the Veteran's right knee scar has been 
assessed as deep, unstable, painful on examination, or causing 
any limitation of motion.  Moreover, as the Veteran's scar has 
been measured as 7 centimeters by 5 millimeters, it cannot be 
characterized as superficial and covering an area of 144 square 
inches or greater.  Thus, pursuant to the applicable rating 
criteria, there is no basis for awarding a separate compensable 
rating for the Veteran's right knee surgical scar.

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's right knee disability increased rating claim.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to show that the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).


ORDER

A disability rating in excess of 30 percent rating for a service-
connected right knee disability is denied.

A separate, compensable disability rating for a right knee 
surgical scar is denied.




____________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


